DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 05 August 2022. Claims 1 - 11, 13 and 14 are currently pending. 

Claim Objections
Claim 3 is objected to because of the following informalities: Lines 6 - 7 of claim 3 recite, in part, “the imaging apparatus switching section switches as a source from which to acquire” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --the imaging apparatus switching section switches [[as]] a source from which to acquire-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Lines 4 - 5 of claim 4 recite, in part, “a region where fields of two or more of the plurality of imaging apparatuses overlap” which appears to contain a minor informality. The Examiner suggests amending the claim to --a region where fields of view of two or more of the plurality of imaging apparatuses overlap-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Line 7 of claim 10 recites, in part, “using the transformation parameters” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --using the. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Line 9 of claim 11 recites, in part, “obtained by analyzing the images” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --obtained by analyzing the stereoscopic images-- in order to maintain consistency with lines 3 - 4 and line 8 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Lines 2 - 3 of claim 13 recite, in part, “to capture stereoscopic image of a target” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --to capture stereoscopic images of a target-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Line 3 of claim 14 recites, in part, “analyze stereoscopic iamges captured by” which appears to contain a typographical error. The Examiner suggests amending the claim to --analyze stereoscopic images captured by-- in order to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a plurality of imaging apparatuses configured to capture”, “an information processing apparatus configured to analyze”, “a position and posture information generation section configured to transform”, “an imaging apparatus switching section… switches”, “a transformation parameter acquisition section… acquires”, “the local information generation apparatus acquires”, “a sensor value acquisition section configured to acquire”, “a sensor value transmission section configured to transmit”, “the local information generation section… integrate” and “the local information generation apparatus… integrate” in claims 1 - 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 - 6, 10, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which set of position and posture information “the set of position and posture information” recited on lines 12 - 13 is referencing since lines 7 - 9 of claim 1 which recite, in part, “determine a set of position and posture information regarding the target for each of the stereoscopic images” (emphasis added), clearly indicates that there are a plurality of sets of position and posture information. Therefore, the Examiner asserts that is unclear as to which of the plurality of sets of position and posture information “the set of position and posture information” recited on lines 12 - 13 of claim 2 is referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as referencing any one of the sets of position and posture information. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which position and posture information “the position and posture information” recited on line 2 is referencing since lines 7 - 9 of claim 1 which recite, in part, “determine a set of position and posture information regarding the target for each of the stereoscopic images” (emphasis added), clearly indicates that there are a plurality of sets of position and posture information. Therefore, the Examiner asserts that is unclear as to which of the plurality of sets of position and posture information “the position and posture information” recited on line 2 of claim 5 is referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as referencing any one of the sets of position and posture information.
Claim 5 recites the limitation "the camera coordinate systems" (emphasis added) in lines 2 - 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the position and posture information subsequent to the coordinate transformation" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the position and posture information prior to the coordinate transformation" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the imaging apparatus as a source" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which position and posture information “the position and posture information” recited on line 4 is referencing since lines 7 - 9 of claim 1 which recite, in part, “determine a set of position and posture information regarding the target for each of the stereoscopic images” (emphasis added), clearly indicates that there are a plurality of sets of position and posture information. Therefore, the Examiner asserts that is unclear as to which of the plurality of sets of position and posture information “the position and posture information” recited on line 4 of claim 6 is referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as referencing any one of the sets of position and posture information.
Claim 6 recites the limitation "the position and posture of the imaging apparatus" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the local information generation apparatus" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the own apparatus" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the process time of the information processing apparatus" in lines 4 - 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the local information generation section" in lines 6 - 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the local information generation apparatus" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which position and posture information “the position and posture information” recited on line 9 is referencing since lines 7 - 9 of claim 1 which recite, in part, “determine a set of position and posture information regarding the target for each of the stereoscopic images” (emphasis added), clearly indicates that there are a plurality of sets of position and posture information. Therefore, the Examiner asserts that is unclear as to which of the plurality of sets of position and posture information “the position and posture information” recited on line 9 of claim 11 is referencing. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as referencing any one of the sets of position and posture information.
Claim 14 recites the limitation "the target" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the predetermined rate" in lines 7 - 8. There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 4 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim but would be withdrawn from the rejection if their base claim overcomes the rejection.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection to claim 14 under 35 U.S.C. 101 is hereby withdrawn in view of the amendments received 05 August 2022. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejections to claims 1, 7 - 9, 13 and 14 on the ground of nonstatutory double patenting are hereby withdrawn in view of the amendments and remarks received 05 August 2022. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 11, 13 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05 August 2022 have been fully considered but they are not persuasive.
a.	On page 9 of the remarks the Applicant’s Representative argues that instant claims 1, 7 - 9, 13 and 14 are patentable over Csaszar et al. because Csaszar et al. disclose that “the information from all the cameras is ‘integrated’ to develop the most accurate model of the tag” and that “if two sensors disagree, the information from the incorrect camera is discarded.” Thus, the Applicant’s Representative argues that the object in Csaszar et al. is “to use as many cameras as possible when collecting posture information” whereas “the aim of the present invention is to limit the posture data collected to one imaging apparatus unless switching is required.” 
The Examiner respectfully disagrees. 
Initially, the Examiner asserts that the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, the Examiner asserts that Csaszar et al. disclose, at least, “only using one set of the position and posture information when generating and outputting final position and posture information of the target”, see at least page 2 paragraph 0047 - page 3 paragraph 0052, page 3 paragraph 0057, page 5 paragraph 0086 - page 6 paragraph 0088 and page 19 paragraph 0269 of Csaszar et al. wherein they disclose that “the system of an embodiment automatically builds a coherent estimate for the spatial relationships between sensors, screens, and tagged objects in the workspace. Each sensor estimates the pose of each tag within its sensing volume. Each sensor's sensing volume partially overlaps at least one other sensor's sensing volume, and the combined sensing volume of all sensors is contiguous to allow a coherent and complete model to be built”, that when “multiple sensors detect the same tag at the same instant in time, the spatial relationship between those sensors is recovered and used to update the workspace model. Because only relative spatial information is measured by the sensors, the model's origin is anchored to either a particular sensor, or to a tag having a known fixed pose relative to the physical workspace” and that when “multiple sensors detect the same tag, the system culls hypotheses that are inconsistent across the sensors.” The Examiner asserts, for example, that in Csaszar et al. when two sensors detect a same tag, each sensor estimates a pose of the tag (a set of position and posture information regarding the target) and, when the estimated poses of the tag disagree with each other, the system determines which of the estimated poses is incorrect, eliminates the incorrect estimated pose from the estimated poses of the tag and outputs the remaining, single, estimated pose of the tag as the pose of the tag (final position and posture information of the target). Therefore, the Examiner asserts that, at least, Csaszar et al. disclose “only using one set of the position and posture information when generating and outputting final position and posture information of the target”. In addition, the Examiner asserts that newly found and applied prior art Barman et al. also disclose “only using one set of the position and posture information when generating and outputting final position and posture information of the target”, see at least the abstract, figures 2, 8 and 14, page 4 paragraphs 0060 - 0063 and page 9 paragraphs 0117 - 0118 and 0120 of Barman et al. wherein they disclose “selecting the best pairing of individual imaging devices to provide most accurate three-dimensional data. For example (see FIG. 2), to measure the positions and/or features of an object in stereo measurement field 68 and close to stereo measurement unit 60, imaging devices 62A and 62B maybe selected; for objects in overlapping stereo measurement field 70, imaging devices 52A and 628 [sic] may be selected; and for objects in region 72, imaging devices 52B and 62A may be selected.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 9, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Csaszar et al. U.S. Publication No. 2013/0076616 A1 in view of Barman et al. U.S. Publication No. 2002/0167726 A1.

-	With regards to claim 1, Csaszar et al. disclose an information processing system (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) comprising: a plurality of imaging apparatuses (Csaszar et al., Figs. 1A & 1B, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0048, Pg. 5 ¶ 0086, Pg. 6 ¶ 0088 - 0090) configured to capture a target, (Csaszar et al., Figs. 1A, 1B & 1D, Pg. 2 ¶ 0045 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0062 - 0063 and 0070, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 6 ¶ 0088 - 0089 and 0096) wherein each imaging apparatus captures an image of the target from a different point of view at a predetermined rate; (Csaszar et al., Figs. 1A, 1B & 1D, Pg. 2 ¶ 0045 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0062 - 0063 and 0070, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 6 ¶ 0088 - 0089 and 0096) and an information processing apparatus (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) configured to analyze each of the images containing the target so as to determine a set of position and posture information regarding the target for each of the images, (Csaszar et al., Pg. 2 ¶ 0047 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0062 - 0064 and 0070, Pg. 5 ¶ 0086, Pg. 6 ¶ 0096, Pg. 9 ¶ 0128, Pg. 24 ¶ 0312 and 0336, Pg. 26 ¶ 0424 [“Each sensor estimates the pose of each tag within its sensing volume”]) the information processing apparatus further only using one set of the position and posture information when generating and outputting final position and posture information of the target at the predetermined rate. (Csaszar et al., Pg. 2 ¶ 0047 - Pg. 3 ¶ 0057, Pg. 3 ¶ 0059, Pg. 4 ¶ 0070, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 6 ¶ 0088 - 0089 and 0096, Pg. 9 ¶ 0128 - 0131, Pg. 19 ¶ 0269, Pg. 24 ¶ 0318, 0321 - 0323, 0343 and 0353 - 0357) Csaszar et al. fail to disclose explicitly wherein each imaging apparatus captures a stereoscopic image; and analyzing each of the stereoscopic images. Pertaining to analogous art, Barman et al. disclose an information processing system (Barman et al., Abstract, Pg. 2 ¶ 0019 - 0023, Pg. 4 ¶ 0064 - 0067, Pg. 10 ¶ 0124 - 0129) comprising: a plurality of imaging apparatuses configured to capture a target, (Barman et al., Abstract, Figs. 2 - 8, Pg. 2 ¶ 0019, Pg. 2 ¶ 0041 - Pg. 3 ¶ 0049, Pg. 3 ¶ 0054 - 0055, Pg. 4 ¶ 0060 - 0063, Pg. 9 ¶ 0118 - 0122) wherein each imaging apparatus captures a stereoscopic image of the target from a different point of view; (Barman et al., Abstract, Figs. 2 - 6, 8 & 14, Pg. 2 ¶ 0019 - 0022 and 0041 - 0044, Pg. 3 ¶ 0046 - 0048, Pg. 4 ¶ 0060, Pg. 5 ¶ 0068 and 0073 - 0078, Pg. 7 ¶ 0091 - 0099) and an information processing apparatus (Barman et al., Abstract, Pg. 2 ¶ 0019 - 0023, Pg. 4 ¶ 0064 - 0067, Pg. 10 ¶ 0124 - 0129) configured to analyze each of the stereoscopic images containing the target so as to determine a set of position and posture information regarding the target for each of the stereoscopic images, (Barman et al., Figs. 2 & 8, Pg. 3 ¶ 0046 - 0051, Pg. 4 ¶ 0060 - 0063, Pg. 7 ¶ 0091 - 0099, Pg. 9 ¶ 0117 - 0121, Pg. 10 ¶ 0128 - 0130) the information processing apparatus further only using one set of the position and posture information when generating and outputting final position and posture information of the target. (Barman et al., Pg. 3 ¶ 0049 - 0051, Pg. 4 ¶ 0060 - 0063, Pg. 9 ¶ 0120 [“perform an algorithm for selecting the best pairing of individual imaging devices to provide most accurate three-dimensional data. For example (see FIG. 2), to measure the positions and/or features of an object in stereo measurement field 68 and close to stereo measurement unit 60, imaging devices 62A and 62B maybe selected; for objects in overlapping stereo measurement field 70, imaging devices 52A and 628 may be selected; and for objects in region 72, imaging devices 52B and 62A may be selected.”]) Csaszar et al. and Barman et al. are combinable because they are both directed towards image processing systems that utilize a plurality of imaging apparatuses to image a target in an environment from different points of view and that determine a position and posture of the target in the environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Csaszar et al. with the teachings of Barman et al. This modification would have been prompted in order to substitute the imaging apparatuses of Csaszar et al. for the plurality of stereoscopic imaging units of Barman et al. The plurality of stereoscopic imaging units of Barman et al. could be substituted in place of the imaging apparatuses of Csaszar et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the plurality of stereoscopic imaging units of Barman et al. would be utilized to capture stereoscopic images of the target from different points of view and the stereoscopic images would be analyzed to determine position and posture information regarding the target. Furthermore, capturing and analyzing stereoscopic images, as taught by Barman et al., would also enhance the base device of Csaszar et al. by improving its ability to accurately and reliably determine the position and posture of imaged targets since position and posture information of targets would be able to be determined even when tags affixed to the targets are not clearly imaged or imaged at all and by enabling the base device of Csaszar et al. to determine position and posture information of imaged targets without any tags. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a plurality of stereoscopic imaging units would be utilized to capture stereoscopic images of a target from different points of view and the stereoscopic images would be analyzed to determine position and posture information regarding the target. Therefore, it would have been obvious to combine Csaszar et al. with Barman et al. to obtain the invention as specified in claim 1. 

-	With regards to claim 2, Csaszar et al. in view of Barman et al. disclose the information processing system according to claim 1, further comprising: a position and posture information generation section (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) configured to measure the set of position and posture information in a world coordinate system common to the plurality of imaging apparatuses. (Csaszar et al., Fig. 7, Pg. 3 ¶ 0048, 0050 and 0053 - 0054, Pg. 3 ¶ 0058 - Pg. 4 ¶ 0060, Pg. 4 ¶ 0063, Pg. 6 ¶ 0095 - 0096, Pg. 8 ¶ 0113 - 0117, Pg. 10 ¶ 0169 - 0170, Pg. 20 ¶ 0276, Pg. 24 ¶ 0311 - 0312, 0315 - 0317, 0334 and 0344 - 0350, Pg. 27 ¶ 0456 - 0462, 0464 - 0466 and 0477 [“the pose of the tag is 3-DOF translation and 3-DOF rotation that relates the tag's position and orientation to that of the workspace”]) Csaszar et al. fail to disclose expressly transforming the set of position and posture information from a camera coordinate system into a world coordinate system. Pertaining to analogous art, Barman et al. disclose a position and posture information generation section (Barman et al., Abstract, Pg. 2 ¶ 0019 - 0023, Pg. 4 ¶ 0064 - 0067, Pg. 10 ¶ 0124 - 0129) configured to transform the set of position and posture information from a camera coordinate system into a world coordinate system common to the plurality of imaging apparatuses. (Barman et al., Pg. 2 ¶ 0019 - 0021 and 0041, Pg. 4 ¶ 0060 - 0063, Pg. 5 ¶ 0068, Pg. 7 ¶ 0098 - 0104, Pg. 9 ¶ 0118 and 0121) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Csaszar et al. in view of Barman et al. with additional teachings of Barman et al. This modification would have been prompted in order to enhance the combined base device of Csaszar et al. in view of Barman et al. with the well-known and applicable technique Barman et al. applied to a comparable device. Transforming the set of position and posture information from a camera coordinate system into a world coordinate system, as taught by Barman et al., would enhance the combined base device by enabling it to quickly and easily change between determined pose information that is relative to the coordinate of the imaging apparatus that the determined pose information was derived from and determined pose information that is relative to a world coordinate system that is common to the imaging apparatuses so as to facilitate tracking of objects across an operating environment that spans a plurality of imaging apparatuses. Furthermore, this modification would have been prompted by the teachings and suggestions of Csaszar et al. to obtain a pose of a tag as 3-DOF translation and 3-DOF rotation that relates the tag’s position and orientation to that of the workspace, that their system determines the orientations and positions of screens in physical space, that coordinate transformers may be utilized to determine the orientation of a first coordinate system with respect to a second coordinate system and that pose information relates a position and orientation of a tag to a position and orientation of a spatial operating environment, see at least page 4 paragraphs 0062 - 0063, page 10 paragraph 0169, page 20 paragraph 0276 and page 24 paragraphs 0312, 0315, 0334 and 0344 - 0350 of Csaszar et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that position and posture information would be transformed from a camera coordinate system to a world coordinate system so as to enable the determination of position and posture information in a coordinate system that is common to the plurality of imaging apparatuses and facilitate tracking positions and postures of objects across an operating environment that spans a plurality of imaging apparatuses. Therefore, it would have been obvious to combine Csaszar et al. in view of Barman et al. with additional teachings of Barman et al. to obtain the invention as specified in claim 2. 

-	With regards to claim 3, Csaszar et al. in view of Barman et al. disclose the information processing system according to claim 2, wherein the information processing apparatus includes an imaging apparatus switching section (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) configured such that when the target is in a region where fields of view of two or more of the plurality of imaging apparatuses overlap with each other and when the target meets a predetermined condition, the imaging apparatus switching section switches as a source from which to acquire the final position and posture information. (Csaszar et al., Pg. 2 ¶ 0047 - Pg. 3 ¶ 0056, Pg. 4 ¶ 0070, Pg. 23 ¶ 0306 - 0307, Pg. 24 ¶ 00340 - 0342 and 0346 - 0358) In addition, analogous art Barman et al. also disclose wherein the information processing apparatus includes an imaging apparatus switching section (Barman et al., Abstract, Pg. 2 ¶ 0019 - 0023, Pg. 4 ¶ 0064 - 0067, Pg. 10 ¶ 0124 - 0129) configured such that when the target is in a region where fields of view of two or more of the plurality of imaging apparatuses overlap with each other and when the target meets a predetermined condition, the imaging apparatus switching section switches as a source from which to acquire the final position and posture information. (Barman et al., Abstract, Figs. 2 & 8, Pg. 2 ¶ 0019 - 0022 and 0041, Pg. 9 ¶ 0120 [“perform an algorithm for selecting the best pairing of individual imaging devices to provide most accurate three-dimensional data. For example (see FIG. 2), to measure the positions and/or features of an object in stereo measurement field 68 and close to stereo measurement unit 60, imaging devices 62A and 62B maybe selected; for objects in overlapping stereo measurement field 70, imaging devices 52A and 628 may be selected; and for objects in region 72, imaging devices 52B and 62A may be selected.”]) 

-	With regards to claim 4, Csaszar et al. in view of Barman et al. disclose the information processing system according to claim 2, wherein the information processing apparatus includes a transformation parameter acquisition section (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) configured such that when the target is in a region where fields of two or more of the plurality of imaging apparatuses overlap with each other, the transformation parameter acquisition section acquires relative relations between the positions and postures of the two or more of the plurality of imaging apparatuses. (Csaszar et al., Pg. 2 ¶ 0045 - Pg. 3 ¶ 0048, Pg. 3 ¶ 0053 - 0054, Pg. 4 ¶ 0062 - 0065 and 0070, Pg. 23 ¶ 0306 - Pg. 24 ¶ 0312, Pg. 24 ¶ 0315 and 0341 - 0350, Pg. 27 ¶ 0456 - 0459 and 0478 - 0483) Csaszar et al. fail to disclose expressly wherein the transformation parameter acquisition section acquires transformation parameters used for transforming between camera coordinate systems of the two or more of the plurality of imaging apparatuses. Pertaining to analogous art, Barman et al. disclose wherein the information processing apparatus includes a transformation parameter acquisition section (Barman et al., Abstract, Pg. 2 ¶ 0019 - 0023, Pg. 4 ¶ 0064 - 0067, Pg. 10 ¶ 0124 - 0129) configured such that when the target is in a region where fields of two or more of the plurality of imaging apparatuses overlap with each other, the transformation parameter acquisition section acquires transformation parameters used for transforming between camera coordinate systems of the two or more of the plurality of imaging apparatuses. (Barman et al., Abstract, Figs. 2, 4, 6, 8 & 14, Pg. 2 ¶ 0019 - 0022 and 0041, Pg. 3 ¶ 0049 - 0051, Pg. 4 ¶ 0059 - 0063, Pg. 5 ¶ 0068, Pg. 7 ¶ 0098 - 0104, Pg. 9 ¶ 0115 - 0118) 

-	With regards to claim 5, Csaszar et al. in view of Barman et al. disclose the information processing system according to claim 4, wherein when the position and posture information regarding the target in each of the camera coordinate systems is transformed in coordinates into information in a world coordinate system, the transformation parameter acquisition section obtains the transformation parameters in such a manner that the position and posture information subsequent to the coordinate transformation is the same as the position and posture information prior to the coordinate transformation. (Csaszar et al., Fig. 7, Pg. 3 ¶ 0048, 0050 and 0053 - 0054, Pg. 3 ¶ 0058 - Pg. 4 ¶ 0060, Pg. 4 ¶ 0063, Pg. 6 ¶ 0095 - 0096, Pg. 8 ¶ 0113 - 0117, Pg. 10 ¶ 0169 - 0170, Pg. 20 ¶ 0276, Pg. 24 ¶ 0311 - 0312, 0315 - 0317, 0334 and 0344 - 0350, Pg. 27 ¶ 0456 - 0462, 0464 - 0466 and 0477 [“the model’s origin is anchored to either a particular sensor, or to a tag having a known fixed pose relative to the physical workspace”]) 

-	With regards to claim 6, Csaszar et al. in view of Barman et al. disclose the information processing system according to claim 4, wherein in a period other than a timing at which the imaging apparatus as a source from which to obtain the position and posture information is switched, the transformation parameter acquisition section corrects in steps the transformation parameters using separately acquired information regarding the position and posture of the imaging apparatus. (Csaszar et al., Pg. 2 ¶ 0045 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0070 - Pg. 5 ¶ 0071, Pg. 23 ¶ 0300 - 0302 and 0306 - 0307, Pg. 24 ¶ 0344 - 0350, Pg. 27 ¶ 0456 - 0457 and 0480 - 0483 [“When multiple sensors detect the same tag at the same instant in time, the spatial relationship between those sensors is recovered and used to update the workspace model”])

-	With regards to claim 7, Csaszar et al. in view of Barman et al. disclose the information processing system according to claim 1, wherein the plurality of imaging apparatuses are disposed in a predetermined arrangement on a plane provided in real space. (Csaszar et al., Figs. 1A & 1B, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0048, Pg. 5 ¶ 0086, Pg. 6 ¶ 0088 [“an array of cameras 104A-104D” and “It should be understood that the SOE 100 may include more (e.g., six cameras, eight cameras, etc.) or fewer (e.g., two cameras) cameras or sensors without departing from the scope or spirit of the SOE. In addition, although the cameras or sensors are disposed symmetrically in the example embodiment, there is no requirement of such symmetry in the SOE 100. Any number or positioning of cameras or sensors that permits the location, orientation, and movement of the user's hands may be used in the SOE 100”]) 

-	With regards to claim 8, Csaszar et al. in view of Barman et al. disclose the information processing system according to claim 7, wherein the plurality of imaging apparatuses are disposed on a plurality of planes provided in parallel with each other in the real space, the imaging apparatuses being arranged in such a manner that imaging planes thereof face one another. (Csaszar et al., Figs. 1A & 1B, Pg. 2 ¶ 0042, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0048, Pg. 5 ¶ 0086, Pg. 6 ¶ 0088 [“an array of cameras 104A-104D” and “It should be understood that the SOE 100 may include more (e.g., six cameras, eight cameras, etc.) or fewer (e.g., two cameras) cameras or sensors without departing from the scope or spirit of the SOE. In addition, although the cameras or sensors are disposed symmetrically in the example embodiment, there is no requirement of such symmetry in the SOE 100. Any number or positioning of cameras or sensors that permits the location, orientation, and movement of the user's hands may be used in the SOE 100”]) 

-	With regards to claim 9, Csaszar et al. in view of Barman et al. disclose the information processing system according to claim 7, wherein the plurality of imaging apparatuses are disposed on a plurality of planes encircling a movable range of the target. (Csaszar et al., Figs. 1A & 1B, Pg. 2 ¶ 0038 - 0043, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0048, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 6 ¶ 0088 - 0089, 0091 and 0093 - 0095 [“an array of cameras 104A-104D” and “It should be understood that the SOE 100 may include more (e.g., six cameras, eight cameras, etc.) or fewer (e.g., two cameras) cameras or sensors without departing from the scope or spirit of the SOE. In addition, although the cameras or sensors are disposed symmetrically in the example embodiment, there is no requirement of such symmetry in the SOE 100. Any number or positioning of cameras or sensors that permits the location, orientation, and movement of the user's hands may be used in the SOE 100.”]) 

-	With regards to claim 11, Csaszar et al. in view of Barman et al. disclose the information processing system according to claim 2, wherein the information processing apparatus includes a sensor value acquisition section (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) configured to acquire output values of inertial measurement unit (IMU) sensors disposed in the target, (Csaszar et al., Pg. 5 ¶ 0073, Pg. 19 ¶ 0269 - 0270, Pg. 20 ¶ 0275 - 0279, Pg. 23 ¶ 0300 - 0302) and a sensor value transmission section (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) configured to transmit the output values to the local information generation section, (Csaszar et al., Pg. 5 ¶ 0073, Pg. 19 ¶ 0269 - 0270, Pg. 20 ¶ 0275 - 0279, Pg. 23 ¶ 0300 - 0302) and the local information generation section and the local information generation apparatus integrate the position and posture information obtained by analyzing the images and the output values of the IMU sensors so as to acquire the position and posture information regarding the target in the camera coordinate system. (Csaszar et al., Pg. 2 ¶ 0047 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0062 - 0065, Pg. 4 ¶ 0070 - Pg. 5 ¶ 0075, Pg. 19 ¶ 0269 - 0270, Pg. 20 ¶ 0275 - 0279, Pg. 23 ¶ 0300 - 0302 and 0306 - 0307) 

-	With regards to claim 13, Csaszar et al. disclose a target information acquisition method (Csaszar et al., Abstract, Figs. 1A, 1D & 7, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 9 ¶ 0128 - 0130, Pg. 10 ¶ 0163, Pg. 27 ¶ 0456 - 0457, Pg. 33 ¶ 0658 and 0663) comprising: causing a plurality of imaging apparatuses (Csaszar et al., Figs. 1A & 1B, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0048, Pg. 5 ¶ 0086, Pg. 6 ¶ 0088 - 0090) configured to capture image of a target from a different point of view at a predetermined rate; (Csaszar et al., Figs. 1A, 1B & 1D, Pg. 2 ¶ 0045 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0062 - 0063 and 0070, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 6 ¶ 0088 - 0089 and 0096) and causing an information processing apparatus (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) to analyze each of the images containing the target so as to determine a set of position and posture information regarding the target for each of the images, (Csaszar et al., Pg. 2 ¶ 0047 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0062 - 0064 and 0070, Pg. 5 ¶ 0086, Pg. 6 ¶ 0096, Pg. 9 ¶ 0128, Pg. 24 ¶ 0312 and 0336, Pg. 26 ¶ 0424 [“Each sensor estimates the pose of each tag within its sensing volume”]) the information processing apparatus further only using one set of the position and posture information when generating and outputting final position and posture information of the target at the predetermined rate. (Csaszar et al., Pg. 2 ¶ 0047 - Pg. 3 ¶ 0057, Pg. 3 ¶ 0059, Pg. 4 ¶ 0070, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 6 ¶ 0088 - 0089 and 0096, Pg. 9 ¶ 0128 - 0131, Pg. 19 ¶ 0269, Pg. 24 ¶ 0318, 0321 - 0323, 0343 and 0353 - 0357) Csaszar et al. fail to disclose explicitly capturing stereoscopic images; and analyzing each of the stereoscopic images. Pertaining to analogous art, Barman et al. disclose a target information acquisition method (Barman et al., Abstract, Pg. 2 ¶ 0019 - 0023, Pg. 4 ¶ 0059 and 0064 - 0067, Pg. 10 ¶ 0124 - 0129) comprising: causing a plurality of imaging apparatuses configured to capture stereoscopic image of a target from a different point of view; (Barman et al., Abstract, Figs. 2 - 8, Pg. 2 ¶ 0019 - 0022, Pg. 2 ¶ 0041 - Pg. 3 ¶ 0049, Pg. 3 ¶ 0054 - 0055, Pg. 4 ¶ 0060 - 0063, Pg. 9 ¶ 0118 - 0122) and causing an information processing apparatus (Barman et al., Abstract, Pg. 2 ¶ 0019 - 0023, Pg. 4 ¶ 0064 - 0067, Pg. 10 ¶ 0124 - 0129) to analyze each of the stereoscopic images containing the target so as to determine a set of position and posture information regarding the target for each of the stereoscopic images, (Barman et al., Figs. 2 & 8, Pg. 3 ¶ 0046 - 0051, Pg. 4 ¶ 0060 - 0063, Pg. 7 ¶ 0091 - 0099, Pg. 9 ¶ 0117 - 0121, Pg. 10 ¶ 0128 - 0130) the information processing apparatus further only using one set of the position and posture information when generating and outputting final position and posture information of the target. (Barman et al., Pg. 3 ¶ 0049 - 0051, Pg. 4 ¶ 0060 - 0063, Pg. 9 ¶ 0120 [“perform an algorithm for selecting the best pairing of individual imaging devices to provide most accurate three-dimensional data. For example (see FIG. 2), to measure the positions and/or features of an object in stereo measurement field 68 and close to stereo measurement unit 60, imaging devices 62A and 62B maybe selected; for objects in overlapping stereo measurement field 70, imaging devices 52A and 628 may be selected; and for objects in region 72, imaging devices 52B and 62A may be selected.”]) Csaszar et al. and Barman et al. are combinable because they are both directed towards image processing systems that utilize a plurality of imaging apparatuses to image a target in an environment from different points of view and that determine a position and posture of the target in the environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Csaszar et al. with the teachings of Barman et al. This modification would have been prompted in order to substitute the imaging apparatuses of Csaszar et al. for the plurality of stereoscopic imaging units of Barman et al. The plurality of stereoscopic imaging units of Barman et al. could be substituted in place of the imaging apparatuses of Csaszar et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the plurality of stereoscopic imaging units of Barman et al. would be utilized to capture stereoscopic images of the target from different points of view and the stereoscopic images would be analyzed to determine position and posture information regarding the target. Furthermore, capturing and analyzing stereoscopic images, as taught by Barman et al., would also enhance the base device of Csaszar et al. by improving its ability to accurately and reliably determine the position and posture of imaged targets since position and posture information of targets would be able to be determined even when tags affixed to the targets are not clearly imaged or imaged at all and by enabling the base device of Csaszar et al. to determine position and posture information of imaged targets without any tags. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a plurality of stereoscopic imaging units would be utilized to capture stereoscopic images of a target from different points of view and the stereoscopic images would be analyzed to determine position and posture information regarding the target. Therefore, it would have been obvious to combine Csaszar et al. with Barman et al. to obtain the invention as specified in claim 13. 

-	The Examiner notes, with regards to claim 14, that claim 14 does not positively recite an interrelationship between the computer program and the computer for executing the computer program since lines 1 - 2 of claim 14, which recite, in part, “A non-transitory computer readable medium having stored thereon a computer program for a computer,” appear to indicate that the provided computer program is not necessarily executed nor is required to be executed by the computer and absent such a positively recited interrelationship the broadest reasonable interpretation of the limitations that the provided computer program is intended to perform encompasses interpretations wherein those limitations are non-functional because the claim does not limit the provided computer program to an embodiment wherein the provided computer program are executed by the computer in order to perform its recited limitations. However, for purposes of examination, the Examiner notes that each of the limitations will be treated as functional limitations.

-	With regards to claim 14, Csaszar et al. disclose a non-transitory computer readable medium having stored thereon a computer program for a computer, (Csaszar et al., Fig. 1A, Pg. 2 ¶ 0046, Pg. 5 ¶ 0086, Pg. 6 ¶ 0091 - 0092, Pg. 9 ¶ 0128 - 0131, Pg. 19 ¶ 0269 - 0270, Pg. 22 ¶ 0292, Pg. 23 ¶ 0306 - 0307, Pg. 26 ¶ 0439, Pg. 30 ¶ 0559 - 0560, Pg. 33 ¶ 0658 - 0661) comprising: by an information processing apparatus, (Csaszar et al., Abstract, Fig. 1A, Pg. 2 ¶ 0038 - 0040 and 0046 - 0047, Pg. 5 ¶ 0086, Pg. 9 ¶ 0128, Pg. 23 ¶ 0306 - 0307, Pg. 33 ¶ 0658 - 0661) analyze images captured by a plurality of imaging apparatuses from different points of view (Csaszar et al., Figs. 1A, 1B & 1D, Pg. 2 ¶ 0045 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0062 - 0063 and 0070, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 6 ¶ 0088 - 0089 and 0096) so as to determine a set of position and posture information regarding the target for each of the images, (Csaszar et al., Pg. 2 ¶ 0047 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0062 - 0064 and 0070, Pg. 5 ¶ 0086, Pg. 6 ¶ 0096, Pg. 9 ¶ 0128, Pg. 24 ¶ 0312 and 0336, Pg. 26 ¶ 0424 [“Each sensor estimates the pose of each tag within its sensing volume”]) the information processing apparatus further only using one set of the position and posture information when generating and outputting final position and posture information of the target at the predetermined rate. (Csaszar et al., Pg. 2 ¶ 0047 - Pg. 3 ¶ 0057, Pg. 3 ¶ 0059, Pg. 4 ¶ 0070, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 6 ¶ 0088 - 0089 and 0096, Pg. 9 ¶ 0128 - 0131, Pg. 19 ¶ 0269, Pg. 24 ¶ 0318, 0321 - 0323, 0343 and 0353 - 0357) Csaszar et al. fail to disclose explicitly analyzing stereoscopic images. Pertaining to analogous art, Barman et al. disclose a non-transitory computer readable medium having stored thereon a computer program for a computer, (Barman et al., Abstract, Pg. 2 ¶ 0019 - 0023, Pg. 4 ¶ 0064 - 0067, Pg. 10 ¶ 0124 - 0129) comprising: by an information processing apparatus, (Barman et al., Abstract, Pg. 2 ¶ 0019 - 0023, Pg. 4 ¶ 0064 - 0067, Pg. 10 ¶ 0124 - 0129) analyze stereoscopic images captured by a plurality of imaging apparatuses from different points of view (Barman et al., Abstract, Figs. 2 - 6, 8 & 14, Pg. 2 ¶ 0019 - 0022 and 0041 - 0044, Pg. 3 ¶ 0046 - 0048, Pg. 4 ¶ 0060, Pg. 5 ¶ 0068 and 0073 - 0078, Pg. 7 ¶ 0091 - 0099) so as to determine a set of position and posture information regarding the target for each of the stereoscopic images, (Barman et al., Figs. 2 & 8, Pg. 3 ¶ 0046 - 0051, Pg. 4 ¶ 0060 - 0063, Pg. 7 ¶ 0091 - 0099, Pg. 9 ¶ 0117 - 0121, Pg. 10 ¶ 0128 - 0130) the information processing apparatus further only using one set of the position and posture information when generating and outputting final position and posture information of the target. (Barman et al., Pg. 3 ¶ 0049 - 0051, Pg. 4 ¶ 0060 - 0063, Pg. 9 ¶ 0120 [“perform an algorithm for selecting the best pairing of individual imaging devices to provide most accurate three-dimensional data. For example (see FIG. 2), to measure the positions and/or features of an object in stereo measurement field 68 and close to stereo measurement unit 60, imaging devices 62A and 62B maybe selected; for objects in overlapping stereo measurement field 70, imaging devices 52A and 628 may be selected; and for objects in region 72, imaging devices 52B and 62A may be selected.”]) Csaszar et al. and Barman et al. are combinable because they are both directed towards image processing systems that utilize a plurality of imaging apparatuses to image a target in an environment from different points of view and that determine a position and posture of the target in the environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Csaszar et al. with the teachings of Barman et al. This modification would have been prompted in order to substitute the images captured by the imaging apparatuses of Csaszar et al. for the stereoscopic images captured by the plurality of stereoscopic imaging units of Barman et al. The stereoscopic images captured by the plurality of stereoscopic imaging units of Barman et al. could be substituted in place of the images captured by the imaging apparatuses of Csaszar et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the plurality of stereoscopic imaging units of Barman et al. would be utilized to capture stereoscopic images of the target from different points of view and the stereoscopic images would be analyzed to determine position and posture information regarding the target. Furthermore, utilizing and analyzing stereoscopic images, as taught by Barman et al., would also enhance the base device of Csaszar et al. by improving its ability to accurately and reliably determine the position and posture of imaged targets since position and posture information of targets would be able to be determined even when tags affixed to the targets are not clearly imaged or imaged at all and by enabling the base device of Csaszar et al. to determine position and posture information of imaged targets without any tags. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that stereoscopic images of a target would be captured by a plurality of stereoscopic imaging units from different points of view and the stereoscopic images would be analyzed to determine position and posture information regarding the target. Therefore, it would have been obvious to combine Csaszar et al. with Barman et al. to obtain the invention as specified in claim 14. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Csaszar et al. U.S. Publication No. 2013/0076616 A1 in view of Barman et al. U.S. Publication No. 2002/0167726 A1 as applied to claim 2 above, and further in view of Samples et al. U.S. Publication No. 2018/0330521 A1.

-	With regards to claim 10, Csaszar et al. in view of Barman et al. disclose the information processing system according to claim 2, the local information generation apparatus further generating the timestamp in the process time of the information processing apparatus and attaching the generated timestamp to the position and posture information regarding the target in the camera coordinate system (Csaszar et al., Pg. 3 ¶ 0048, Pg. 10 ¶ 0163, Pg. 20 ¶ 0278 - Pg. 21 ¶ 0280, Pg. 23 ¶ 0302) when the position and posture information regarding the target in the camera coordinate system is transmitted to the information processing apparatus. (Csaszar et al., Pg. 2 ¶ 0045 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0062 - 0065 and 0070, Pg. 5 ¶ 0074 - 0075 and 0086, Pg. 6 ¶ 0091 - 0092 and 0095 - 0096, Pg. 9 ¶ 0128 - 0131, Pg. 10 ¶ 0163, Pg. 19 ¶ 0269 - 0270, Pg. 20 ¶ 0278 - Pg. 21 ¶ 0280, Pg. 23 ¶ 0302) Csaszar et al. fail to disclose explicitly acquiring parameters for transforming a timestamp by measuring relations between a process time of the own apparatus and the process time of the information processing apparatus on a basis of a round-trip propagation time for signals, the local information generation apparatus further generating the timestamp in the process time of the information processing apparatus using the transformation parameters. Pertaining to analogous art, Samples et al. disclose wherein the local information generation apparatus acquires parameters for transforming a timestamp by measuring relations between a process time of the own apparatus and the process time of the information processing apparatus on a basis of a round-trip propagation time for signals, (Samples et al., Pg. 3 ¶ 0046 - 0048, Pg. 8 ¶ 0089 - 0091, Pg. 9 ¶ 0100 - Pg. 10 ¶ 0102, Pg. 10 ¶ 0104 - 0108, Pg. 11 ¶ 0110 and 0115 - 0117) the local information generation apparatus further generating the timestamp in the process time of the information processing apparatus using the transformation parameters and attaching the generated timestamp to the position and posture information regarding the target in the camera coordinate system when the position and posture information regarding the target in the camera coordinate system is transmitted to the information processing apparatus. (Samples et al., Pg. 3 ¶ 0046 - 0048, Pg. 8 ¶ 0089 - 0090, Pg. 10 ¶ 0106 - 0109, Pg. 11 ¶ 0114 - 0118 [“a time domain converter 527 is used to align the time domains” and “this time offset may represent an offset in which the clocks are suitably synchronized”]) Csaszar et al. in view of Barman et al. and Samples et al. are combinable because they are all directed towards utilizing a plurality of cameras and image processing techniques to determine position and posture information of an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Csaszar et al. in view of Barman et al. with the teachings of Samples et al. This modification would have been prompted in order to enhance the combined base device of Csaszar et al. in view of Barman et al. with the well-known and applicable technique Samples et al. applied to a comparable device. Acquiring parameters for transforming a timestamp by measuring relations between process times of different apparatuses on a basis of a round-trip propagation time for signals and generating the timestamp using the transformation parameters, as taught by Samples et al., would enhance the combined base device by ensuring that pose measurements received from the various sensors of the combined base device are in temporally aligned with each other so as to increase the accuracy and reliability of pose information generated by the combined base device by ensuring that only pose measurements that are from the same instance in time are compared, evaluated and/or fused with each other during the derivation of pose information. Furthermore, this modification would have been prompted by the teachings and suggestions of Csaszar et al. to synchronize measurements of all of their sensors to a same clock and to evaluate pose measurements from a plurality of sensors at particular time steps, see at least page 3 paragraphs 0048 and 0052 - 0056 of Csaszar et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that parameters for transforming a timestamp would be acquired by measuring relations between process times of different apparatuses on a basis of a round-trip propagation time for signals and a timestamp using the transformation parameters would be generated so as to enable pose information from different sensors that corresponds to a same point in time to be accurately and reliably identified, retrieved and evaluated with respect to each other. Therefore, it would have been obvious to combine Csaszar et al. in view of Barman et al. with Samples et al. to obtain the invention as specified in claim 10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667